NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SALVADOR LEMUS RAMOS,                           No.    14-71990

                Petitioner,                     Agency No. A077-181-058

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted December 14, 2017
                                  Pasadena, California

Before: REINHARDT, GILMAN,** and WARDLAW, Circuit Judges.

      Salvador Lemus Ramos applied for deferral of removal to Mexico under the

Convention against Torture (CAT) after the Department of Homeland Security

initiated removal proceedings based on a felony drug conviction in a California

state court. An Immigration Judge (IJ) found Lemus Ramos removable under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
8 U.S.C. § 1227(a)(2)(B)(i) and denied him CAT relief after determining that he

had failed to show that he is more likely than not to be tortured if returned to

Mexico. The Board of Immigration Appeals (BIA) affirmed.

      To qualify for deferral of removal under the CAT, an applicant has the

burden of showing that he “is more likely than not to be tortured in the country of

removal.” 8 C.F.R. § 1208.16(c)(4). Evidence of past torture, although relevant,

does not create a presumption of future torture. Mohammed v. Gonzales, 400 F.3d
785, 802 (9th Cir. 2005).

      Although reports of conditions in Mexico suggest that gay individuals

continue to suffer discrimination in the country, Lemus Ramos has not established

a greater than 50 percent chance of being tortured if returned. “Torture is an

extreme form of cruel and inhuman treatment.” 8 C.F.R. § 1208.18(a)(2). It

signifies more than mere discrimination or persecution. Alphonsus v. Holder, 705
F.3d 1031, 1049 (9th Cir. 2013); 8 C.F.R. § 1208.18(a)(1) (defining torture, in part,

as “any act by which severe pain or suffering, whether physical or mental, is

intentionally inflicted on a person”).

      Although Lemus Ramos’s history of abuse suffered as a child in rural

Mexico is undeniably serious, he has not established that he is more likely than not

to suffer future torture if returned to Mexico. See 8 C.F.R. § 1208.16(c)(3) (noting

that an IJ should consider “all evidence relevant to the possibility of future


                                           2                                       14-71990
torture,” including “[e]vidence of past torture inflicted upon the applicant,”

“[e]vidence that the applicant could [safely] relocate to a part of the country of

removal,” and “[e]vidence of gross, flagrant or mass violations of human rights

within the country of removal”).

      We conclude that substantial evidence supports the BIA’s finding that

Lemus Ramos failed to show that he is more likely than not to be tortured if

returned to Mexico. His petition for deferral of removal is therefore DENIED.




                                          3                                      14-71990